DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 127-159 are pending.
Applicant's election with traverse of group I, claims 127-140, 144-158 in the reply filed on 07/27/2022 is acknowledged.  The traversal is on the ground(s) that each of the claims of group II and III depend, in some manner, from claim 127.  This is not found persuasive because inventions II and III are directed to distinct method and groups I and II as explained previously are related as product and process of use while I and III are related as process of making and product made which are distinct inventios as explained in the restriction requirement date 07/27/2022.
The requirement is still deemed proper and is therefore made FINAL.
Claims 141-143, 159 ae withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 07/27/2022.
Claims 127-140, 144-158 are under consideration.
Priority
 This application is a continuation application of International Patent Application No. PCT/US2018/033515, filed May 18, 2018, which claims the benefit of U.S. Provisional Application No. 62/508,968, filed on May 19, 2017.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/23/2021, 02/14/2020 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 127-140, 144-158 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
1) 	Claim 127 is directed to an expression cassette comprising a regulatory element operably linked to a therapeutic transgene, wherein the regulatory element comprises one or more of (i) SEQ ID NOs: 1-2, 13-17, and 22-41; or (ii) sequences having at least 80% sequence identity to any one of (i). Claim 139 is directed to the expression cassette of claim 127, wherein the therapeutic transgene is (i) selected from the group consisting of: ATP7A, ATP7B, ATP8B1, ABCB4, ABCB11, CKDLS5, CNTNAP2, ZEB2, Factor 1, Factor 2, Factor 3, Factor 4, Factor 5, Factor 6, Factor 7, Factor 8, Factor 9, Factor 10, Factor 11, and Factor 12; or (ii) a variant or a functional fragment of any one of the therapeutic transgenes of (1). Claim 140 is directed to the expression cassette of claim 127, wherein the therapeutic transgene is ATP7B or a variant or a functional fragment thereof.
The claims embrace an enormous number of nucleic acid sequences having at least 80% identity over the entire length to SEQ ID NOs: 1-2, 13-17, and 22-41, respectively, and fragments thereof constituting a genus.
The specification in example 1, discloses HEK293T cells were transfected with plasmid DNA containing a luciferase gene under the control of one of several different regulatory elements, i.e., no promoter control, SCP, CMV, SEQ ID NO: 3 (SEQ ID NO: 1 operably linked to minCMV), SEQ ID NO: 4 (SEQ ID NO: 2 operably linked to minCMV), and CAG. The normalized luciferase values from each construct are illustrated in FIG. lA. The size-normalized activity values from each construct are illustrated in FIG. lB. The sequences of the regulatory elements and promoters used herein are provided in TABLE 1 above and TABLE 3 below. Regulatory element SEQ ID NO: 1 linked to a minCMV promoter and regulatory element SEQ ID NO: 2 linked to a minCMV promoter drove higher levels of luciferase expression than minCMV alone and SCP alone. Both SEQ ID NO: 1 and SEQ ID NO: 2, when linked to a minCMV promoter, drove high expression of luciferase in HEK293T kidney cells as compared to the control, SCP, or minCMV promoter without the regulatory element (i.e., SEQ ID NO: 1 or 2). [00174] Similar normalized luciferase expression experiments were done with additional controls and regulatory sequences, as illustrated in FIG. lC, FIG. lD, and FIG. lE. Firefly expression was also assayed to ensure similar transfection efficiency in all the samples tested.  In FIG. lC, normalized luciferase expression of regulatory elements SEQ ID NO: 4, SEQ ID NOs: 17 and 22 combined (or SEQ ID NO: 17/22), SEQ ID NOs: 16 and 23 combined (or SEQ ID NO: 16/23), SEQ ID NO: 24, SEQ ID NO: 25, SEQ ID NO: 26, SEQ ID NO: 28, SEQ ID NO: 29, SEQ ID NO: 31, SEQ ID NO: 32, and SEQ ID NO: 33 were compared with two negative controls (i.e., sequences known to not drive any expression). Each of the regulatory elements tested resulted in high levels of luciferase expression, e.g., by at least 10, 50, or 100 or more fold as compared to the negative controls. [00175] In FIG. lD, normalized luciferase expression from plasmids comprising regulatory elements SEQ ID NO: 4, SEQ ID NO: 28, SEQ ID NO: 30, SEQ ID NO: 26, or SEQ ID NO: 27 were compared to a negative control, and a similar plasmid comprising either CMV linked to CMVe or CMV operably linked to luciferase. Each regulatory element tested (i.e., SEQ ID NO: 4, SEQ ID NO: 28, SEQ ID NO: 30, SEQ ID NO: 26, and SEQ ID NO: 27) resulted in higher luciferase expression than the negative control, CMV alone, and CMV+CMVe. The relatively short REs tested showed at least IO fold, at least 15 fold, at least 20 fold, at least 30 fold, at least 40 fold, or more than 50 fold normalized luciferase expression as compared to a plasmid comprising a CMV promoter or CMV+CMVe linked to luciferase. [00176] In FIG. lE, normalized luciferase expression from plasmids comprising regulatory elements SEQ ID NO: 17/22, SEQ ID NO: 16/23, SEQ ID NO: 34, SEQ ID NO: 35, SEQ ID NO: 36, SEQ ID NO: 37, SEQ ID NO: 38, SEQ ID NO: 39, SEQ ID NO: 40, or SEQ ID NO: 41 operably linked to luciferase were compared to a negative control (i.e., sequence known to have no expression activity). Each regulatory element (i.e., SEQ ID NOs: 17/22, 16/23, and 34-41) drove higher luciferase expression than the negative control, while each of SEQ ID NO: 35 and SEQ ID NO: 39 drove a normalized luciferase expression higher than 102 , or at least 100 fold higher luciferase expression than the negative control. 
The specification in example 2 discloses Global High Drivers to assess the expression patterns of regulatory elements SEQ ID NO: 1 and SEQ ID NO: 2, recombinant AAV vectors were made containing each regulatory element linked to luciferase. Regulatory elements used were: SCP,  SERpE_TTR, Protol, CMV, UCL-HLP, CMVe, SEQ ID NO: 1, and SEQ ID NO: 2. Plasmid DNA was delivered to SCID-beige mice (12 μg of expression vector per mouse) via hydrodynamic tail vein injection and expression of luciferase was assayed by injecting the mice with 5 ug (- 0.25 mg/kg) of furimazine 48 hours post injection. FIG. 2A illustrates the expression of luciferase under the control of different regulatory elements, and illustrates SEQ ID NOs: 1 and 2, when each RE is linked to minCMV, were able to drive expression of the operably linked transgene in at least one additional cell type as well as kidney cells, as illustrated by the white regions indicative of luciferase expression in various tissues in mice. As illustrated in FIG. 2B, regulatory elements SEQ ID NO: 3 and SEQ ID NO: 4 each resulted in high levels luciferase expression as compared to the other regulatory elements, as measured by luciferase luminescence in photons/sec.
However, there are no drawings, or structural formulas disclosed of any other polynucleotides or encoded proteins that function to form all synthetic regulatory elements of one or more of (i) SEQ ID NOs: 1-2, 13-17, and 22-41 or having 80%, identity lo SEQ ID NOs: 1-2, 13-17, and 22-41 represents a partial structure. That is the nucleic acids less than 80% identity of the structure of SEQ ID NOs: 1-2, 13-17, and 22-41, while more than 20% of the structure can vary. There is no teaching in the specification which of 20% of the structure can be varied while retaining the ability of the nucleic acid to specific regulatory element function. Consequently, there is no information about which nucleotides can vary from SEQ ID NOs: 1-2, 13-17, and 22-41, in the claimed genus of nucleic acids and still retain the activity and function to form a product or expression namely an expression cassette. The claims are not limited to sequences with the specific polynucleotides or oligos full length sequences of SEQ ID NOs: 1-2, 13-17, and 22-41. The claims only require the encompassed polynucleotide molecules to share some degree of structural similarity to of SEQ ID NOs: 1-2, 13-17, and 22-41. The specification only describes the full length sequences of SEQ ID NO: SEQ ID NOs: 1-2, 13-17, and 22-41 and fails to teach or describe any other variant sequences of SEQ ID NOs: 1-2, 13-17, and 22-41 having the activities possessed by the SEQ ID NOs: 1-2, 13-17, and 22-41.
The claimed invention as a whole is not adequately described it the claims require essential or critical elements which are not adequately described in the specification, and are not conventional in the art as of Applicants' before the instant effective filing date. Possession may be shown by actual reduction to practice, clear depiction of the claimed invention in a detailed drawing, or by describing the invention with sufficient, relevant, identifying characteristics (as it relates to the claimed invention as a whole), such that one of skill in the art would recognize that the inventor had possession of the claimed invention. Pfaft v. Wells Electronics, Inc., 48 USPQ2d 1641, 1646 ("1998). In the instant case, the breath of the genus of fragments, or variations of SEQ ID NOs: 1-2, 13-17, and 22-41, lacks a written description, To provide adequate written description and evidence of possession of a claimed genus. The specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product or any combination thereof. In this case, the only factor present in the claims is a reference to structure in the form of a recitation of partial structural similarity, "fragment". There is not even identification of any particular portion of the structure that must be conserved. It is not even clear what region of the sequence has the activity clearly associated with SEQ ID NOs: 1-2, 13-17, and 22-41. The specification does not provide a complete structure of those variants of SEQ ID NOs: 1-2, 13-17, and 22-41 and fails to provide a representative number of species for the encompassed genus. Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the recited genus.
2) Claim 144 is directed to 144 an adeno-associated virus (AAV) expression cassette comprising a human-derived regulatory element of no more than 120 bp operably linked to a transgene of at least 3 kb, wherein the regulatory element results in increased transgene expression by at least 2 fold as compared to expression of the transgene when operably linked to a CMV promoter. Embodiments limit claim 144 to, wherein the human-derived regulatory element comprises any one or more of: SEQ ID NOs: 13-17, and 22-41, and wherein no other promoter sequences are present in the expression cassette. Embodiments limit the  AAV expression cassette of claim 144, wherein the transgene is (1) selected from the group consisting of: ATP7A, ATP7B, ATP8B1, ABCB4, ABCB11, CDKLS5, CNTNAP2, ZEB2, Factor 1, Factor 2, Factor 3, Factor 4, Factor 5, Factor 6, Factor 7, Factor 8, Factor 9, Factor 10, Factor 11, and Factor 12; or (ii) a variant or a functional fragment. Embodiments limit the AAV expression cassette of claim 144, wherein the transgene is ATP7B or a variant or a functional fragment thereof.
Claims embrace (i) an enormous number of human-derived regulatory element of no more than 120 bp, and (ii) an enormous number of transgene of at least 3 kb sequences  and (iii) an enormous number of nucleic acid sequences of SEQ ID NOs: 13-17, and 22-41 respectively and fragments thereof constituting a genus. 
However, there are no drawings, or structural formulas disclosed of any other human-derived regulatory element of no more than 120 bp, which can vary into an enormous amount of elements and (ii) an enormous number of transgene of at least 3 kb sequences which can vary into an enormous amount of transgene sequences and (iii) an enormous number of nucleic acid sequences of SEQ ID NOs: 13-17, and 22-41 respectively and fragments that represents a partial structure. That is the nucleic acids SEQ ID NOs: 13-17, and 22-41 respectively and fragments thereof of the structure can vary. There is no teaching in the specification which of SEQ ID NOs: 13-17, and 22-41 of the structure can be varied while retaining the ability of the nucleic acid to specific regulatory element function. Consequently, there is no information about which nucleotides can vary from SEQ ID NOs: 13-17, and 22-41, in the claimed genus of nucleic acids and still retain the activity and function to form a product or expression namely an expression cassette. The claims are not limited to sequences with the specific polynucleotides full length sequences of SEQ ID NOs: 1-2, 13-17, and 22-41. The claims only require the encompassed polynucleotide molecules to share some degree of structural similarity to 13-17, and 22-41. The specification only describes the full length sequences of 13-17, and 22-41  and fails to teach or describe any other variant sequences of 13-17, and 22-41  having the activities possessed by the 13-17, and 22-41.
The claimed invention as a whole is not adequately described it the claims require essential or critical human regulatory elements of no more than 120 bp, and (ii) the critical enormous number of transgene of at least 3 kb sequences and (iii) the critical enormous number of nucleic acid sequences of SEQ ID NOs: 13-17, and 22-41 respectively and fragments thereof constituting a genus and still retain the function of expression which are not adequately described in the specification, and are not conventional in the art as of Applicants' before the instant effective filing date. Possession may be shown by actual reduction to practice, clear depiction of the claimed invention in a detailed drawing, or by describing the invention with sufficient, relevant, identifying characteristics (as it relates to the claimed invention as a whole), such that one of skill in the art would recognize that the inventor had possession of the claimed invention. Pfaft v. Wells Electronics, Inc., 48 USPQ2d 1641, 1646 ("1998). In the instant case, the breath of the genus of fragments, or variations of human regulatory elements of no more than 120 bp  and SEQ ID NOs: 13-17, and 22-41, lacks a written description, To provide adequate written description and evidence of possession of a claimed genus. The specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product or any combination thereof. In this case, the only factor present in the claims is a reference to structure in the form of a recitation of partial structural similarity, "fragment". There is not even identification of any particular portion of the structure that must be conserved. It is not even clear what region of the sequence has the activity clearly associated with SEQ ID NOs: 13-17, and 22-41. The specification does not provide a complete structure of those variants of SEQ ID NOs: 1-2, 13-17, and 22-41 and fails to provide a representative number of species for the claimed variants  encompassed within genus. Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the recited genus.

Conclusion
No claims are allowed.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Magdalene K. Sgagias whose telephone number is (571)272-3305. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Magdalene K. Sgagias,
Art Unit 1632

/ANOOP K SINGH/Primary Examiner, Art Unit 1632